      Case 7:19-cv-00411 Document 34 Filed on 01/27/20 in TXSD Page 1 of 3
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                            January 27, 2020
                            UNITED STATES DISTRICT COURT
                                                                                           David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY                           §
ASSOCIATION DBA NATIONAL                           §
BUTTERFLY CENTER, et al,                           §
                                                   §
          Plaintiffs,                              §
VS.                                                § CIVIL ACTION NO. 7:19-CV-00411
                                                   §
NEUHAUS & SONS, LLC, et al,                        §
                                                   §
          Defendants.                              §

                                        MINUTE ENTRY

        The Court issues this Minute Entry to clarify the effect of Plaintiffs’ Second Amended

Complaint (Dkt. No. 32) on Defendants’ pending Motions to Dismiss (Dkt. Nos. 29–30). As

Plaintiffs note, Plaintiffs, in their Second Amended Complaint, abandon their cause of action

under the Texas Water Code. Dkt. No. 31 at ¶ 6. However, Plaintiffs’ other changes do not

substantively affect the basis for Defendants’ arguments in their Motions to Dismiss.

        While there are new allegations in Plaintiff’s pleading, these additions do not address the

concerns Defendants raise in their Motions to Dismiss. See generally Dkt. Nos. 29–30. For

example, when pleading their nuisance cause of action, Plaintiffs add, in their Second Amended

Complaint, “Despite having the authority to cease construction operations on the Neuhaus

Property, Neuhaus is permitting and enabling Builder Defendants to proceed with the wall’s

construction. WBTW and Fisher Defendants are both actively facilitating the wall’s development

and have contractual and/or actual control over its construction.” Dkt. No. 32 at ¶ 21.

Defendants’ arguments regarding the insufficiency of Plaintiffs’ nuisance claim revolve around

Plaintiffs’ failure to plead any substantial interference, or any interfere at all, with the use and

1/3
         Case 7:19-cv-00411 Document 34 Filed on 01/27/20 in TXSD Page 2 of 3



enjoyment of their property from anything related to any of the Defendants. Dkt. No. 29 at 7.

Therefore, Plaintiffs’ additional pleading does not affect Defendants’ argument.

           In alleging their defamation and business disparagement claim, in their Second Amended

Complaint, Plaintiffs explicitly articulate how Plaintiff Wright was allegedly disparaged and her

corresponding injuries.1 Defendants’ primary argument for Plaintiffs’ failure to state a

defamation and business disparagement claim is that the “defamation allegations against them

should be dismissed under The Texas Citizens Participation Act (“TCPA”), Texas’ anti-SLAPP

statute.” Dkt. No. 29 at 10 (citing TEX. CIV. PRAC. & REM. CODE § 27.003(a)). Therefore, the

addition to Plaintiffs’ live pleading does not affect this argument.2


1
    The addition to Plaintiffs’ complaint in this respect is as follows:

           The defamatory statements made entailed false allegations that the Butterfly Center made money
           by engaging in sex/human trafficking and drug trafficking. Readily inferable from such statements
           was that the Butterfly Center’s leadership—namely, its executive director, Wright—was
           overseeing this alleged criminal activity, for the Butterfly Center (like any other entity) can only
           act through its agents.

           In connection with said defamatory statements, Wright sues Defendants for defamation. Wright
           has suffered injury to reputation, personal humiliation, and mental anguish as a result of the
           aforementioned defamatory statements, for which she seeks to recover damages. Furthermore,
           Wright’s damages may and should be presumed since the statements at issue are defamatory per se
           in that they falsely alleged the commission of a crime. Wright seeks both actual and exemplary
           damages in connection with this claim.

           In connection with said defamatory statements, the Butterfly Center sues Defendants for
           defamation and business disparagement. The Butterfly Center’s damages may and should be
           presumed since the statements at issue are defamatory per se in that they falsely alleged the
           commission of a crime. That point aside, the Butterfly Center has incurred general and special
           damages—including pecuniary loss and injury to its reputation, good name, and community
           standing—as a result of the defamatory statements, for which it seeks relief. The Butterfly Center
           seeks actual, special, and exemplary damages in connection with these claims.

          Dkt. No. 32 at ¶¶ 23–25.
2
 The Court notes that Defendants also contend that “it is apparent that none of the statements complained of by
Plaintiffs direct[ly] name Plaintiff Wright individually, so as [an] additional ground for dismissal, her claims should
be dismissed for failing to state a claim upon which relief can be granted.” Dkt. No. 29 at 14. While Plaintiffs’
amended pleading does attempt to draw a more direct connection between the allegedly defamatory statements and
Plaintiff Wright, Plaintiffs do not contend that the allegedly defamatory statements referenced Plaintiff Wright
explicitly. See Dkt. No. 32 at ¶ 23.
    The other significant addition to Plaintiffs’ Second Amended Complaint is found in the Facts section. Dkt. No.
32 at ¶ 13. In this paragraph, Plaintiffs’ allege that the Defendants, including Defendant Neuhaus & Sons, LLC,
entered into “a mutual agreement to benefit each other’s interest.” Id.
2/3
      Case 7:19-cv-00411 Document 34 Filed on 01/27/20 in TXSD Page 3 of 3



        As Plaintiffs did not eliminate the basis for Defendants’ arguments through Plaintiffs’

amendment to their pleading (Dkt. No. 32), Defendants’ Motions to Dismiss (Dkt. Nos. 29–30)

are not moot.3 However, should Defendants wish to file a motion addressing Plaintiffs’ Second

Amended Complaint specifically, they may do so by filing an amended motion.4 Absent such a

filing, the Court will consider the Motions to Dismiss pending before it (Dkt. Nos. 29–30).5

        SO ORDERED this 27th day of January, 2020, at McAllen, Texas.


                                                         ___________________________________
                                                         Randy Crane
                                                         United States District Judge




3
  Furthermore, Plaintiffs respond to the pending Motions and do not contend that Defendants’ Motions are moot. See
Dkt. No. 31.
4
  Should Defendants not file a second amended motion, Defendants may file a reply in support of their pending
Motions. See Local Rule 7.4.
5
  The Court is aware of the Motion to Remand pending before the Court. Dkt. No. 26. The Court will address the
Motion to Remand (Dkt. No. 26) prior to examining the pending Motions to Dismiss (Dkt. Nos. 29–30).
3/3
